99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Shirley A. NUNALLY, Appellant,v.Shirley S. CHATER, Commissioner of the Social SecurityAdministration, Appellee.
No. 96-2119EA
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 7, 1996.Filed Oct. 11, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Shirley A. Nunally appeals the district court's order dismissing Nunally's complaint because she did not file the complaint within the 60-day period provided by 42 U.S.C. § 405(g).  Having carefully considered the record and the parties' briefs, we conclude the district court's ruling is clearly correct.  We affirm.  See 8th Cir.  R. 47B.